Citation Nr: 0519313	
Decision Date: 07/15/05    Archive Date: 07/22/05	

DOCKET NO.  02-05 167A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a chronic bilateral 
shoulder disorder.   

2.  Entitlement to service connection for a chronic bilateral 
wrist disorder.  

3.  Entitlement to service connection for a chronic bilateral 
hip disorder.   

4.  Entitlement to service connection for a chronic acquired 
psychiatric disorder to include an adjustment disorder with 
mixed anxiety and depressed mood.   

5.  Entitlement to service connection for a chronic skin 
disorder to include dermatitis.   


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs
WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from October 1978 to June 
1999.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Newark, New Jersey, Regional Office (RO) which, in pertinent 
part, denied service connection for a chronic low back 
disorder; a chronic bilateral shoulder disorder; a chronic 
bilateral wrist disorder; a chronic bilateral hip disorder; a 
chronic acquired psychiatric disorder to include an 
adjustment disorder with mixed anxiety and depressed mood; 
and a chronic skin disorder to include dermatitis.  In 
February 2003, the veteran was afforded a hearing before the 
undersigned Acting Veterans Law Judge sitting at the RO.  In 
October 2003, the Board granted service connection for 
chronic lumbar strain and remanded the issues of the 
veteran's entitlement to service connection for a chronic 
bilateral shoulder disorder, a chronic bilateral wrist 
disorder, a chronic bilateral hip disorder, a chronic 
acquired psychiatric disorder, and a chronic skin disorder to 
the RO for additional action.  

For the reasons and bases addressed below, service connection 
for a chronic bilateral shoulder disorder, a chronic 
bilateral wrist disorder, and a chronic bilateral hip 
disorder is DENIED.  

The issues of the veteran's entitlement to service connection 
for both a chronic acquired psychiatric disorder and a 
chronic skin disorder are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The Department 
of Veterans Affairs (VA) will notify the veteran if further 
action is required on his part.  


FINDINGS OF FACT

1.  A chronic bilateral shoulder disorder was not shown 
during active service or at any time thereafter.  

2.  A chronic bilateral wrist disorder was not shown during 
active service or at any time thereafter.  

3.  A chronic bilateral hip disorder was not shown during 
active service or at any time thereafter.  


CONCLUSIONS OF LAW

1.  A chronic bilateral shoulder disorder was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2004).  

2.  A chronic bilateral wrist disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2004).  

3.  A chronic bilateral hip disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.310(a) (2004).  

4.  A chronic bilateral hip disorder is not proximately due 
to or the result of a service-connected disability.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.310(a) (2004).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2004).  The United 
States Court of Appeals for Veterans Claims (Court) has 
clarified that service connection shall be granted on a 
secondary basis under the provisions of 38 C.F.R. § 3.310(a) 
where it is demonstrated that a service-connected disorder 
has aggravated a nonservice-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  Service connection is 
currently in effect for chronic lumbar strain; post-operative 
left knee osteochondritis dissecans and medial femoral 
condyle excision residuals; bilateral ankle osteochondritis; 
left ear sensorineural hearing loss disability; tinnitus; a 
mid-left lung peripheral calcified granuloma; and 
hemorrhoids.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

A.  Bilateral Shoulder Disorder

The veteran's service medical records make no reference to a 
chronic shoulder disorder or abnormality.  At a February 2001 
VA examination for compensation purposes, the veteran 
complained of bilateral shoulder stiffness and discomfort of 
approximately five years' duration.  The VA examiner did not 
diagnosis a chronic shoulder disability.  

In his October 2001 notice of disagreement, the veteran 
advanced that his shoulders were stiff.  In his April 2002 
Appeal to the Board (VA Form 9), the veteran related that his 
claimed bilateral shoulder disorder may have been caused by 
his strenuous inservice physical training and load-bearing 
work.  
At the February 2003 hearing before the undersigned Acting 
Veterans Law Judge sitting at the RO, the veteran reiterated 
that he incurred a chronic bilateral shoulder disorder as the 
result of the strenuous physical activity which he performed 
during active service.  He testified that he had not been 
treated for a chronic shoulder disorder during active service 
or following service separation.  

A chronic shoulder disorder was not identified during active 
service or at any time thereafter.  While the veteran 
complained of bilateral shoulder discomfort and stiffness at 
the February 2001 VA examination for compensation purposes, 
the examiner did not diagnose or otherwise identify a chronic 
shoulder disorder or abnormality.  The veteran acknowledged 
at the hearing on appeal that he had not been diagnosed with 
or treated for a chronic shoulder disorder during active 
service or at any time thereafter.  

The veteran's claim is supported solely by his own testimony 
and written statements on appeal.  The Court has held that a 
lay witness is generally not capable of offering evidence 
involving medical knowledge such as the causation of a 
particular condition.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  In the absence of any objective evidence of 
the claimed disability, service connection for a chronic 
bilateral shoulder disorder may not be granted.  

B.  Chronic Bilateral Wrist Disorder 

The veteran's service medical records make no reference to a 
chronic wrist disorder or abnormality.  At the February 2001 
VA examination for compensation purposes, the veteran 
complained of bilateral wrist stiffness and discomfort of a 
"few" years' duration.  The VA examiner did not diagnosis a 
chronic wrist disability.  

In his October 2001 notice of disagreement, the veteran 
asserted that he sustained a chronic bilateral wrist disorder 
as a result of inservice cold weather training.  In his April 
2002 Appeal to the Board (VA Form 9), the veteran advanced 
that his claimed bilateral shoulder disorder may have been 
caused by the strenuous inservice physical training and 
load-bearing work.  
At the February 2003 hearing before the undersigned Acting 
Veterans Law Judge sitting at the RO, the veteran stated that 
he incurred a chronic bilateral wrist disorder as the result 
of the strenuous physical activity which he performed during 
active service.  He testified that he had not been treated 
for a chronic wrist disorder during active service or 
following service separation.  

A chronic wrist disorder was not identified during active 
service or at any time thereafter.  While the veteran 
complained of bilateral wrist discomfort and stiffness at the 
February 2001 VA examination for compensation purposes, the 
examiner did not diagnose or otherwise identify a chronic 
wrist disorder.  The veteran acknowledged at the hearing on 
appeal that he had not been treated for a chronic wrist 
disorder during active service or at any time thereafter.  

The veteran's claim is supported solely by his own testimony 
and written statements on appeal.  Such evidence is not 
competent to establish that the veteran has a chronic 
bilateral wrist disorder.  In the absence of any objective 
evidence of the claimed disability, service connection for a 
chronic bilateral wrist disorder may not be granted.  

C.  Chronic Bilateral Hip Disorder 

The veteran's service medical records make no reference to a 
chronic hip disorder or abnormality.  At the February 2001 VA 
examination for compensation purposes, the veteran complained 
of bilateral hip discomfort which was exacerbated by walking.  
The VA examiner did not diagnosis a chronic hip disability.  

In his April 2002 Appeal to the Board (VA Form 9), the 
veteran advanced that his claimed bilateral hip disorder was 
related to his service-connected left knee and bilateral 
ankle disorders or, in the alternative, may have been caused 
by his strenuous inservice physical training and load-bearing 
work.  He testified that he did not seek treatment during 
active service for his hip complaints as it was discouraged 
by his superiors.  

At the February 2003 hearing before the undersigned Acting 
Veterans Law Judge sitting at the RO, the veteran reiterated 
that he may have incurred a chronic bilateral hip disorder as 
the result of the strenuous physical activity which he 
performed during active service.  He acknowledged that he had 
not been diagnosed with a chronic hip disorder during active 
service or at any time thereafter.  

A chronic hip disorder was not identified during active 
service or at any time thereafter.  The veteran acknowledged 
that he has not been diagnosed with a hip disorder.  In the 
absence of any objective evidence of the claimed disability, 
service connection for a chronic bilateral hip disorder may 
not be granted.  


II.  VCAA

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into the law the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2204).  This law eliminated the concept of a well-grounded 
claim; redefined the obligations of the VA with respect to 
the duty to assist; and provided an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159(b)(c) (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the 
Court's decision held that a VCAA notice must be provided to 
a claimant prior to the initial decision on a claim for VA 
benefits.  In this case, the claims were initially 
adjudicated in October 2001.  In March 2001 and February 
2004, the veteran was provided with VCAA notices.  In April 
2002, the veteran and his accredited representative were 
issued a statement of the case (SOC) which informed him of 
the VCAA.  

In Pelegrini, the Court held that a VCAA notice consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  
(1)  Inform the claimant about the information and evidence 
not of record that is necessary to substantiate his claim; 
(2) inform the claimant about the information and evidence 
that the VA will seek to provide; (3) inform the claimant 
about the information and evidence that he is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his possession that pertains to the claim.  
18 Vet. App. at 120-121.  

The March 2001 and February 2004 VCAA notices advised the 
veteran of what information and evidence was needed to 
substantiate his claims.  They informed him of what 
information and evidence must be submitted by him and advised 
him that he should submit any evidence in his possession that 
pertain to the claims.  They also informed him of what 
evidence and information would be obtained by the VA, as well 
as what evidence had been received.  When considering these 
notification letters, a November 2004 development letter, the 
SOC, and the May 2005 supplemental statement of the case 
(SSOC), the Board finds that the veteran has been fully 
notified of the VCAA in accordance with Pelegrini.  

The veteran was afforded multiple VA examinations for 
compensation purposes.  The examination reports are of 
record.  The veteran was afforded a hearing before the 
undersigned Acting Veterans Law Judge sitting at the RO.  The 
hearing transcript is of record.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to the VA 
notices.  Therefore, the Board finds that the VA has 
satisfied its duty to notify and the duty to assist pursuant 
to the VCAA.  See 38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 
C.F.R. §§ 3.159(b), 20.1102 (2004); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Mayfield v. Nicholson, No. 02-1077, slip op. at 
33 (U.S. Vet. App. Apr. 14, 2005).  Therefore, the Board 
finds that appellate review of the veteran's claims of 
entitlement to service connection for a chronic bilateral 
shoulder disorder, a chronic bilateral wrist disorder, and a 
chronic bilateral hip disorder would not constitute 
prejudicial error.  


ORDER

Service connection for a chronic bilateral shoulder disorder 
is DENIED.  

Service connection for a chronic bilateral wrist disorder is 
DENIED.  

Service connection for a chronic bilateral hip disorder is 
DENIED.  


REMAND

The veteran's service medical records indicate that he was 
treated for skin rashes and other dermatological complaints 
on several occasions.  The report of the February 2001 VA 
examination for compensation purposes conveys that the 
veteran was diagnosed with seborrheic dermatitis.  The 
examiner made no findings as to the etiology of the veteran's 
skin disorder or its relationship, if any, to the veteran's 
inservice skin complaints.  

In reviewing the report of a November 2004 VA examination for 
compensation purposes, the Board observes that the veteran 
reported ongoing VA psychiatric treatment.  The VA physician 
noted the veteran's "long history of poor interpersonal 
relationships and opposition to authority figures both 
military and civilian."  The veteran was diagnosed with a 
cyclothymic disorder.  The examiner made no specific findings 
as to either the etiology of the veteran's chronic 
psychiatric disability or its relationship, if any, to active 
service.  

Clinical documentation of the cited VA psychiatric treatment 
is not of record.  In reviewing a similar factual scenario, 
the Court has held that the VA should obtain all relevant VA 
and private treatment records which could potentially be 
helpful in resolving the veteran's claim.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81-82 (1990).  

The VA's statutory duty to assist the veteran includes the 
duty to conduct a thorough and contemporaneous examination so 
that the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Therefore, the Board finds that an additional VA 
examination for compensation purposes would be helpful in 
determining the nature and etiology of the veteran's chronic 
psychiatric and skin disabilities.  

Accordingly, this case is REMANDED for the following action:  

1.  Contact the veteran and request that 
he provide information as to all 
treatment of his chronic psychiatric and 
skin disabilities after 2004, including 
the names and addresses of all health 
care providers.  Upon receipt of the 
requested information and the appropriate 
releases, the RO should then contact all 
identified health care providers and 
request that they forward copies of all 
available clinical documentation 
pertaining to treatment of the veteran, 
not already of record, for incorporation 
into the record.  

2.  Request that copies of all VA 
clinical documentation pertaining to the 
veteran's treatment after 1999, including 
that provided at the Ventnor, New Jersey, 
Vet Center and not already of record, be 
forwarded for incorporation into the 
record.  

3.  Then schedule the veteran for a VA 
examination for compensation purposes in 
order to determine the nature and 
etiology of his chronic psychiatric and 
skin disabilities.  All indicated tests 
and studies should be accomplished and 
the findings then reported in detail.  

The examiner or examiners should advance 
an opinion as to the following questions:  

a.  Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that any identified chronic 
acquired psychiatric disability had 
its onset during active service; is 
etiological related to the veteran's 
inservice psychiatric complaints; or 
otherwise originated during such 
service?  

b.  Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that any identified chronic 
skin disability had its onset during 
active service; is etiological 
related to the veteran's inservice 
skin complaints; or otherwise 
originated during such service?  

Send the claims folder to the examiner or 
examiners for review.  The examination 
report should specifically state that 
such a review was conducted.  

4.  Then readjudicate the veteran's 
entitlement to service connection for 
both a chronic acquired psychiatric 
disorder to include an adjustment 
disorder with mixed anxiety and depressed 
mood and a chronic skin disorder to 
include dermatitis.  If the benefits 
sought on appeal remain denied, the 
veteran and his accredited representative 
should be issued a SSOC which addresses 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                        
____________________________________________
	J. T. HUTCHESON
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


